 


110 HR 200 IH: Education for the 21st Century (E–21) Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 200 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Rothman introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To enable America’s schools to use their computer hardware to increase student achievement and prepare students for the 21st century workplace, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Education for the 21st Century (E–21) Act. 
2.PurposeIt is the purpose of this Act to enable America’s schools to use their computer hardware to increase student achievement and prepare students for the 21st century workplace. 
3.FindingsThe Congress finds the following: 
(1)Establishing computer literacy programs for students will help ensure that the Nation’s children are receiving the skills needed for advanced education and for securing employment in the 21st century. 
(2)Computer literacy skills, such as information gathering, critical analysis, and communication with the latest technology, build upon the necessary basics of reading, writing, mathematics, and other core subject areas. 
(3)According to a study conducted by the Educational Testing Service (ETS), eighth-grade mathematics students whose teachers used computers for simulations and applications outperformed students whose teachers did not use such educational technology. 
(4)Although an ever increasing amount of schools are obtaining the latest computer hardware, schools will not be able to take advantage of the benefits of computer-based learning unless teachers are effectively trained in the latest educational software applications. 
(5)The Educational Testing Service study showed that students whose teachers received training in computers performed better than other students. The study also found that schools that provide teachers with professional development in computers enjoyed higher staff morale and lower absenteeism rates. 
(6)Some of the most exciting applications in educational technology are being developed not only by commercial software companies, but also by secondary school and college students. The fruit of this academic talent should be channeled more effectively to benefit the Nation’s elementary and secondary schools. 
4.Computer literacy challenge 
(a)Grants Authorized 
(1)In generalThe Secretary of Education is authorized to award grants to States that integrate into the State curriculum the goal of making all middle school graduates in the State technologically literate. 
(2)PriorityThe Secretary shall give preference in awarding grants under this section to States that place a priority on training middle school teachers. 
(b)Uses of FundsGrants awarded under this section shall be used for teacher training in technology, with an emphasis on programs that prepare one or more teachers in each elementary, middle, and secondary school in the State to become technology leaders and then serve as experts and train other teachers. 
(c)Matching FundsEach State shall encourage schools that receive assistance under this section to provide matching funds, with respect to the cost of teacher training in technology to be assisted under this section, in order to enhance the impact of the teacher training and to help ensure that all middle school graduates in the State are technologically literate. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2008 through 2012. 
5.High-quality educational software for all schools 
(a)Competitive Grants AuthorizedThe Secretary of Education is authorized to award grants, on a competitive basis, to students in secondary schools and institutions of higher education, working with faculty of an institution of higher education, software developers, and experts in educational technology, for the development of high-quality educational software and Internet websites by such students, faculty, developers, and experts. 
(b)Recognition 
(1)In generalThe Secretary of Education shall recognize outstanding educational software and Internet websites developed with assistance provided under this section. 
(2)CertificatesThe President is requested to, and the Secretary shall, issue an official certificate signed by the President or the Secretary (or both), to each student and faculty member who develops outstanding educational software or an Internet website recognized under this section. 
(3)FocusThe educational software or Internet websites that are recognized under this section shall focus on core curriculum areas. 
(4)JudgesThe Secretary shall designate official judges to recognize outstanding educational software or Internet websites assisted under this section. 
(c)Priority 
(1)First yearFor the first year that the Secretary awards grants under this section, the Secretary shall give priority to awarding grants for the development of educational software or Internet websites in the areas of mathematics, science, and reading. 
(2)Second and third yearsFor the second and third years that the Secretary awards grants under this section, the Secretary shall give priority to awarding grants for the development of educational software or Internet websites in the areas described in paragraph (1) and in social studies, the humanities, and the arts. 
(d)DownloadingEducational software recognized under this section shall be made available to local educational agencies for free downloading from the Department of Education’s Internet website. Internet websites recognized under this section shall be accessible to any user of the World Wide Web. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2008 through 2012. 
 
